Determination of respondent State Liquor Authority dated September 8, 1993, which suspended petitioner’s on-premises liquor license for 30 days and imposed a $1,000 bond forfeiture upon a finding that petitioner sold beer to a person under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1), unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Lobis, J.], entered December 13, 1993), is dismissed, without costs.
The testimony of the undercover police officer and the sworn affidavits of the minor provided substantial evidence to support the charges. The minor’s conduct in purchasing beer from the bartender was open and observable and could have been prevented by the exercise of reasonable diligence (see, Matter of Park II Villa Corp. v New York State Liq. Auth., 141 AD2d 646, 647, quoting Matter of 4373 Tavern Corp. v New York State Liq. Auth., 50 AD2d 855, 856). Although the issue is not raised, we question the use of the summonsing officer’s brother’s female friend to make the illegal purchase. The penalty of 30 days suspension and a $1,000 bond forfeiture is not excessive. Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.